Exhibit 3.51 I, HARRIET SMITH WINDSOR, SECRETARY OF STATE OF THE STATE OF DELAWARE, DO HEREBY CERTIFY THE ATTACHED IS A TRUE AND CORRECT COPY OF THE CERTIFICATE OF FORMATION OF “CSE CASABLANCA HOLDINGS II LLC”, FILED IN THIS OFFICE ON THE TWENTY-SIXTH DAY OF JULY, A.D. 2007, AT 9:30 O’CLOCK A.M. /s/Harriet Smith Windsor Harriet Smith Windsor, Secretary of State 4396283 8100 AUTHENTICATION: DATE: 07-26-07 State of Delaware Secretary of State Division of Corporations Delivered 09:33 AM 07/26/2007 FILED 09:30 AM 07/26/2007 SRV 070855507 - 4396283 FILE DELAWARE CERTIFICATE OF FORMATION OF CSE CASABLANCA HOLDINGS II LLC The undersigned, an authorized person, for the purpose of forming a limited liability company under the provisions and subject to the requirements of the State of Delaware (particularly Chapter 18, Title 6, Section 18-201 of the Delaware Limited Liability Company Act and the acts amendatory thereof and supplemental thereto) hereby certifies that: 1. NAME The name of the limited liability company is CSE Casablanca Holdings II LLC (the “LLC”). 2. REGISTERED OFFICE AND AGENT The address of the LLC’s registered office in the State of Delaware is Corporation Trust Center, 1209 Orange Street, Wilmington, Delaware 19801, County of New Castle. The name of the LLC’s registered agent at such address is The Corporation Trust Company. IN WITNESS WHEREOF, the undersigned has executed this Certificate of Formation of CSE Casablanca Holdings II LLC this 26th day of July, 2007. By: /s/ Carolyn Silva-Quagliato Carolyn Silva-Quagliato Authorized Person
